DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 1, the lower wall is referred to by reference character 2d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1 on line 1, “box” should read “a box”
In claims 2-9 on line 1, “box” should read “the box”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each slot of said plurality of slots being configured to receive one said support element” on lines 13-14. This is unclear to the examiner because only one support element is claimed on line 13, so how can each of the plurality of slots receive a support element without there being a plurality of support elements?
Claim 1 recites the limitation “the distance” on line 16. There is insufficient antecedent basis for this limitation in the claims as a distance has not yet been defined.
Claim 7 recites the limitation “and lock the sliding of said support element” on line 3. There is insufficient antecedent basis for this limitation in the claims as the claims have not previously set forth that the support element slides.
Claims 7-8 recites the limitation "said slot" in line 3 of claim 7 and line 2 of claim 8.  This is unclear to the examiner because a plurality of slots have been previous recited in the claims.
Claim 10 recites the limitation “each slot of said plurality of slots being configured to receive one said support element” on lines 8-9. This is unclear to the examiner because only one support element is claimed on line 7, so how can each of the plurality of slots receive a support element without there being a plurality of support elements?

Claim 10 recites the limitation “a plurality of ropes and/or ladders being active on said separation means” on line 17. It is unclear to the examiner exactly what is meant be “being active”.
Dependent claims are rejected for at least depending from a rejected claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (BE501492) in view of Dorny (US PG Pub 20140246156).
Regarding claim 1, as best understood, Persson teaches (figure 4) a box (5,6) for a system for opening and closing a communication route (gap between 10, 16) between two separate areas (space on either side of the blind 18), said system comprising separation means suitable for allowing and preventing, respectively, at least partially, the crossing of said route by light (18), said box comprising a box body (formed from 5 and 6 and the side wall portions) configured to accommodate a movement unit (21) of said opening and closing system, said box body having a major extension direction (along the length of 5 in figure 7) and being defined by a support profile (formed along 5) and by a closing profile (formed along 6) extending along said major extension direction, said box body also having at least one upper wall (top right portion of box in figure 4), a lower wall (piece on bottom with slots 20 cut out), a connecting wall (wall on the right side) and a closing wall (6), said connecting wall, upper wall and lower wall are defined by said support profile (formed along 5), said closing wall being defined by said closing profile (formed along 6),  said closing profile being removably fixable to said support profile for closing said box body, said lower wall having a plurality of slots (20), a support element (19, 3, and the piece in between them on the lower wall) for said movement unit (21), each slot of said plurality of slots being configured to receive one said support elements (figure 4). Persson does not teach that wherein when 
Dorny teaches (figure 1) a blind slat that is 0.5 inches wide, and that the components are scaled to accommodate different sizes (paragraph 0045, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time to modify Persson to incorporate the teaching of Dorny to modify the size of the components of Persson to be scaled to a size with the distance between the closing wall and connecting wall to be less than 20mm. This alteration provides the predictable and expected result of a blind being small, lightweight, and cheap because of a smaller amount of material used in manufacturing.
Regarding claim 6, as best understood, Persson teaches (figure 4) that the support element (see modified figure 4 below) has a base configured to abut on said lower wall.  
Regarding claim 7, as best understood, Persson teaches (figure 4) that the support element comprises a projection projecting from said base and configured to beApplication No. 16/333,960Attorney Docket No. 0262.0048-US inserted in said slot (see modified figure 4 below) and lock the sliding of said support element along said lower wall (the projection inhibits the support element from sliding and swinging).   
Regarding claim 8, as best understood, Persson teaches (figure 4) that the support element has an opening at the base and in particular at the slot, the opening being configured to allow the passage of at least one rope of the opening and closing system (see modified figure 4 below).   

    PNG
    media_image1.png
    404
    859
    media_image1.png
    Greyscale

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (BE501492) in view of Dorny (US PG Pub 20140246156) as applied to claim 1 above, and further in view of Rettig (US PG Pub 20160222721).
Regarding claim 2, as best understood, modified Persson does not teach that the lower wall has a contact edge configured to abut on the closing wall, the contact edge being discontinuous at the slots.   
Rettig teaches (figure 4) a lower wall with a contact edge configured to abut on the closing wall (see modified figure 4 below), the contact edge being discontinuous at the slots.  
It would have been obvious to one of ordinary skill in the art at the time to further modify Persson to incorporate the teachings of Rettig by using the connecting means of the closing wall on both the upper and lower wall ends by adding the projection portion, and engagements edges, and having a lower wall with a contact edge configured to abut on the closing wall and the contact edge being discontinuous at the slots. These alterations provide the predictable and expected results of a more securely fitting closing wall that will be more durable, and still allow easy access to any of the structure found inside of the box assembly.

Rettig teaches (figure 4), the closing wall (50) has an engagement edge (see modified figure 4), the upper wall defining at least partially a receiving seat for the engagement edge, the engagement edge being insertable in the seat for engaging the upper wall to the closing wall (see modified figure 4).
It would have been obvious to one of ordinary skill in the art at the time to further modify Persson to incorporate the teachings of Rettig by having the closing wall have an engagement edge, the upper wall define at least partially a receiving seat for the engagement edge, and the engagement edge being insertable in the seat for engaging the upper wall to the closing wall. These alterations provide the predictable and expected results of a more securely fitting closing wall that will be more durable, and still allow easy access to any of the structure found inside of the box assembly.
Regarding claim 4, as best understood modified Persson does not teach that the lower wall has a projecting portion, the closing wall having an engagement edge configured to engage the projecting portion.   
Rettig teaches (figure 4) that the lower wall has a projecting portion, the closing wall having an engagement edge configured to engage the projecting portion (see modified figure 4).
It would have been obvious to one of ordinary skill in the art at the time to further modify Persson to incorporate the teachings of Rettig by having the lower wall have a projecting portion, and the closing wall have an engagement edge configured to engage the projecting portion. These alterations provide the predictable and expected results of a more securely fitting closing wall that will be more durable, and still allow easy access to any of the structure found inside of the box assembly.

Retting teaches (figure 1) a grip portion (the shaded portion on the top of 50) fixed to the upper wall (it is on the upper wall) and configured to be engaged by an upper element (bracket 42) for mating with the frame of a window or of a double pane. 
It would have been obvious to one of ordinary skill in the art at the time to further modify Persson to incorporate the teachings of Rettig by including a grip portion fixed to the upper wall and configured to be engaged by an upper element for mating with the frame of a window or of a double pane. These alterations provide the predictable and expected results of a more securely fitting closing wall that will be more durable, and still allow easy access to any of the structure found inside of the box assembly while easily mating with the frame of a window or double pane.



    PNG
    media_image2.png
    636
    771
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Persson (BE501492 in view of Dorny (US PG Pub 20140246156) as applied to claim 1 above, and further in view of Lukos (US PG Pub 20060060306).
Regarding claim 5, modified Persson does not teach that the support profile and/or the closing profile are made of PVC.  
Lukos teaches (figure 1) a housing assembly including an integral support cradle for a roller tube of a screen being made of PVC (paragraph 0025, lines 24-26).
It would have been obvious to one of ordinary skill in the art at the time to incorporate the teachings of Lukos, and make at least a portion of the support profile or the closing profile out of PVC. .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Persson (BE501492) in view of Dorny (US PG Pub 20140246156).
Regarding claim 10, as best understood, Persson teaches (figure 4) a combination comprising: - a box (5,6) having a major extension direction (along the length of 5 in figure 7) and being defined by a support profile (formed along 5) and by a closing profile (formed along 6) extending along said major extension direction, said box body also having at least one upper wall (top right portion of box in figure 4), a lower wall (piece on bottom with slots 20 cut out), a connecting wall (wall on the right side) and a closing wall (6), said connecting wall, upper wall and lower wall are defined by said support profile (formed along 5), said closing wall being defined by said closing profile (formed along 6),  said closing profile being removably fixable to said support profile for closing said box body, said lower wall having a plurality of slots (20), a support element (19, 3, and the piece in between them on the lower wall) for said movement unit (21), each slot of said plurality of slots being configured to receive one said support elements (figure 4); , - a system for opening and closing a communication route (gap between 10, 16) between two separate areas (space on either side of the blind 18), said system comprising separation means suitable for allowing and preventing, respectively, at least partially, the crossing of said route by light (18), and a movement unit (21) of said separation means between at least a first open position and a second closed position of said route (figure 4 depicts the open position with the slats (7) pulled up and it is inherent that a closed position is taught where the slats are down and covering the gap between 10 and 16), said movement unit insertable in the box body of said box (shown in figure 4) and comprising a roller (21), and a plurality of ropes (3 and 19) being active on said separation means and rolling on said roller.

Dorny teaches (figure 1) a blind slat that is 0.5 inches wide, and that the components are scaled to accommodate different sizes (paragraph 0045, lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time to modify Persson to incorporate the teaching of Dorny to modify the size of the components of Persson to be scaled to a size with the distance between the closing wall and connecting wall to be less than 20mm. This alteration provides the predictable and expected result of a blind being small, lightweight, and cheap because of a smaller amount of material used in manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634